DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
	Claims 1-20, 22-24, 26-27, and 29-31 are pending in this application.

Election/Restrictions
Claims 19-20, 22-24, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2020.
The search and examination in the previous office action was based on the elected species of compound of formula IV.  Applicant’s amendment overcame the prior art rejections of the previous office action.  Based on guidelines of MPEP § 803.02, the search was expanded to the compounds of Formula (I):

    PNG
    media_image1.png
    145
    164
    media_image1.png
    Greyscale


X is 
    PNG
    media_image2.png
    89
    57
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    70
    45
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    33
    44
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    37
    47
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    51
    59
    media_image7.png
    Greyscale
 , -NH2 or 
    PNG
    media_image8.png
    50
    33
    media_image8.png
    Greyscale
;
Y is 
    PNG
    media_image9.png
    50
    42
    media_image9.png
    Greyscale
 , 
    PNG
    media_image10.png
    71
    40
    media_image10.png
    Greyscale
 , 
    PNG
    media_image11.png
    31
    43
    media_image11.png
    Greyscale
 , -NH-(optionally substituted alkyl),  
    PNG
    media_image12.png
    37
    46
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    40
    54
    media_image13.png
    Greyscale
;
R5 and R8 are hydrogen; 
R6 is -OCH3; and
R7 is -OCH3 or -O-(CH2)3-pyrrolidin-1-yl (i.e., substituted alkoxy);
and art was found.  Claims 1-18, and 29-31 read on above subgenus.  Claims 1-18, 30-31 (all in part, drawn to compounds other than those of the above subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  The definition of the variables R5, R7, R8 and R6, includes the terms “(alkyl)2amino” as well as “dialkylamino” (see lines 10 and 15 at page 3 of claim listing).  As both terms are synonyms and are equivalent, .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 53315441 (create date: August 19, 2011).  The instant claims read on reference disclosed compound, see the compound N-cyclopropyl-6,7-dimethoxy-2-morpholin-4-ylquinazolin-4-amine (structure depicted below for convenience).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Claim(s) 1-3, 5-6, and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess, U.S. Patent No. 3,511,836.  The instant claims read on reference disclosed compound, see formula I, II and III in col. 1, and the corresponding species of the examples, for example, see the compounds in Tables II, III and IV.  The reference discloses several compounds that are 2,4-disubstituted, 6- and/or 7-alkoxy-quinazolines.  See for example, Table II: 8th compound wherein the substituent analogous to X and Y are 
    PNG
    media_image15.png
    51
    64
    media_image15.png
    Greyscale
 (encompassed by provisos (i) and (ii) of instant claim 1), 27th compound wherein the substituent analogous to X is 
    PNG
    media_image16.png
    33
    76
    media_image16.png
    Greyscale
(encompassed by proviso (i) of instant claim 1); Table III: 7th compound wherein Y is 
    PNG
    media_image15.png
    51
    64
    media_image15.png
    Greyscale
 (encompassed by proviso (i) of instant claim 1), 23rd compound wherein the substituent analogous to Y is 
    PNG
    media_image16.png
    33
    76
    media_image16.png
    Greyscale
(encompassed by proviso (ii) of instant claim 1); Table IV: 5th compound wherein Y is 
    PNG
    media_image17.png
    50
    32
    media_image17.png
    Greyscale
 and X is -N(phenyl)2 (encompassed by proviso (iii) of instant claim 1), 9th compound wherein Y is 
    PNG
    media_image17.png
    50
    32
    media_image17.png
    Greyscale
 and X is -N[(CH2)5-OH]2 (i.e., di(hydroxy substituted C5alkyl)amino-) (encompassed by proviso (iii) of instant claim 1).  (The above is a representative list of reference disclosed compounds that fall within the instantly claimed genus of Formula I in claim 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-18, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (J. Med. Chem. 2013).
The reference teaches quinazoline compounds that are structurally analogous to instantly claimed compounds, see compound in Table 1, page 8934.  See, for example, compound 7 (UNC0642) (structure depicted below for convenience):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

The reference disclosed compounds are taught to be useful as selective G9a/GLP inhibitors, useful as pharmaceutical therapeutic agent, see pages 8931-8937.  As can be seen the reference compound has a 3-(pyrrolidin-1-yl)propoxy- (i.e., 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
) substituent at the position analogous to R6 of Formula I of instant claims, and methoxy- (i.e., -OCH3) substituent at the position analogous to R7 of Formula I of instant claims.
The instant claims directed to compounds of Formula I are structurally analogous to reference disclosed compound.  The instantly claimed compounds differ from reference disclosed compound by interchanging the positions of the substituents at the 6- and 7-positions of the quinazoline ring.  The instant claims recite that: ‘R6 is unsubstituted alkoxy’, ‘R5, R7 and R8 are independently alkoxy, which can be substituted or unsubstituted’ and therefore, a compound according to Formula I of instant claims is positional isomer of the reference compound.  It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare the instantly claimed compounds because they are positional isomers of the reference compounds.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such isomeric compounds are suggestive of one another and would be expected to share similar properties and therefore, the same use as taught for the reference compounds, i.e., as pharmaceutical therapeutic agents.  It has been held that a compound, which is structurally isomeric with a compound of prior art is prima facie obvious absent unexpected results.  In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950); In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).
In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.

Claims 1-3, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta, U.S. Patent No. 3,980,650.
The reference teaches compounds that are structurally analogous to applicant's instantly claimed compounds, see formula I in col. 1, formula VI in col. 3, and the corresponding species of the examples.  For example, see the compound: 4-amino-6,7-dimethoxy-2-morpholinoquinazoline (structure depicted below for convenience):

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
	

	The instant claims recite that ‘Y is 
    PNG
    media_image21.png
    54
    41
    media_image21.png
    Greyscale
 and X is -N(R1R2) wherein R1 is alkyl, R2 is hydrogen’.  Accordingly, the instant claims include compounds of Formula I wherein X can be 
    PNG
    media_image22.png
    31
    42
    media_image22.png
    Greyscale
 (i.e., methylamino) when Y is 
    PNG
    media_image21.png
    54
    41
    media_image21.png
    Greyscale
  The instant claims differ by reciting -NH(methyl) in place of -NH2 taught for the reference disclosed compound.  Therefore, the instant claims are drawn to a compound that differs from the reference compound by having a methyl in place of hydrogen (i.e., H vs. Methyl) of the reference disclosed compound.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as pharmaceutical therapeutic agents.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such structurally analogous compounds are expected to possess similar properties.  It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
Tertiary versus secondary amines are homologues. Mono-substituted piperazines were found unpatentable over disubstituted piperazines in Ex Parte Weston & Hamlin 121 USPQ 428.  Ex parte Bluestone, 135 USPQ 199, and In re Doebel, 179 USPQ 158 further affirm that N-CH3 is obvious over N-H.  In re Hoeksema, 154 USPQ 169 in stating that secondary and primary amines are homologues state “...a chemist looking at the formula for another compound which differs so slightly that it is called a homolog generally expects the second compound to have properties similar to the first one.”

Allowable Subject Matter
Claims 4 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The references of record do not teach or fairly suggest the compounds according to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 3, 2022